Case 1:20-cv-23981-KMM Document1 Entered on FLSD Docket 09/30/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.:
HOLDI SERAI MERAZ,
Plaintiff,
vs.
RECEIVABLES OUTSOURCING, LLC,

Defendant.
/

COMPLAINT FOR VIOLATION OF
THE FAIR DEBT COLLECTION PRACTICES ACT

Plaintiff, HOLDI SERAI MERAZ, sues Defendant, RECEIVABLES OUTSOURCING,
LLC (“ROT”), under 15 U.S.C 1692 et seq, the “Fair Debt Collection Practices Act” (“FDCPA”),
and alleges:

1, This is an action for damages under 15 U.S.C 1692k,

2. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

1337. Venue in this District is proper in that Defendant transacts business in Miami-Dade
County and the conduct complained of occurred here.

3. Plaintiff is a Miami-Dade County resident and “consumer” under the FDCPA.

4, Defendant is a foreign for profit corporation conducting business as a “debt
collector,” as that term is defined in 15 U.S.C 1692a (6), which, regularly engages in consumer
debt collection in Miami-Dade County using the U.S. mails.

5. On June 6, 2019, Plaintiff suffered an accident at work in which she sustained injuries,

and as a result of which she received medical treatment at Jackson Memorial Hospital from June
Case 1:20-cv-23981-KMM Document1 Entered on FLSD Docket 09/30/2020 Page 2 of 3

Case No::
Page 2 of 3

6-9, 2019 (the “Subject Treatment”) which was paid for by a workers’ compensation insurance
carrier providing coverage for Plaintiff's medical bills.

6. Under Fla. Stat. Sec. 440.13(13)(a), because Plaintiff was an injured employee
covered by workers’ compensation insurance, Jackson Memorial Hospital is legally prohibited from
collecting a fee for the Subject Treatment directly from the Plaintiff.

7. On May 20, 2020, Defendant issued and mailed to Plaintiff in Miami-Dade County
a collection letter claiming a balance due by Plaintiff for the Subject Treatment, and stating:

The referenced account has been placed with Receivables
Outsourcing, LLC for collections by Jackson Memorial Hospital.

Balance Due: $754.64

(05/20/2020 ROI Collection Letter attached as Exhibit “A”)

8. Under Fla. Stat. Sec. 440.13(13)(a), Plaintiff is not legally responsible for any debt
related to the Subject Treatment as his medical expenses were covered by workers’ compensation
insurance.

9. In violation of 15 U.S.C. 1692e (2)(A) and (10), Defendant, in connection with the
collection of a debt from Plaintiff, has used the mails and a false, deceptive, and misleading
representation as to the character, amount and legal status of the debt, which amounted to an unfair
and unconscionable means of collection; Plaintiff in fact owed no debt to Jackson Memorial
Hospital.

10. Asaresult of Defendant’s violation of 15 U.S.C. 1692e (2)(A) and (10), Plaintiff
has suffered an injury in fact and has been damaged in the amount of $652.00.

11. Pursuant to 15 U.S.C. 1692k (a), Plaintiff is entitled to his actual damages, an

additional $1,000.00 in statutory damages, plus attorney’s fees and costs incurred in bringing this
Case 1:20-cv-23981-KMM Document1 Entered on FLSD Docket 09/30/2020 Page 3 of 3

Case No.:
Page 3 of 3

action.

WHEREFORE, Plaintiff demands judgment for actual and statutory damages against
Defendant, attorneys’ fees, costs, pre and post judgment interest, and trial by jury.

Dated this day of September, 2020.

JOSE M. FRANCISCO, P.A.
Attorneys for Plaintiff

8660 Flagler Street

Suite 100

Miami, Florida 33144

Tel: (305) 649-2213

Email: josefrancisco@jmflawyers.com
litigationsec1 @jmi

    

 

 
 

A

JO . FRAN

NCO
a/Bar #0892874

By:

    

 
